17-1721
    Ramirez-Martinez v. Barr
                                                                                    BIA
                                                                          Christensen, IJ
                                                                       A206 781 781/782
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 1st day of May, two thousand nineteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             REENA RAGGI,
             SUSAN L. CARNEY,
                  Circuit Judges.
    _____________________________________

    ANA ALICIA RAMIREZ-MARTINEZ,
    DAVID ALEXANDER REYES-RAMIREZ,
             Petitioners,

                      v.                                         17-1721
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.*
    _____________________________________

    FOR PETITIONERS:                      H. Raymond Fasano, Esq., Youman,
                                          Madeo & Fasano, LLP, New York, NY.


         * Pursuant to Federal Rule of Appellate Procedure
    43(c)(2), Attorney General William P. Barr is automatically
    substituted for former Acting Attorney General Matthew G.
    Whitaker.
FOR RESPONDENT:              Chad A. Readler, Acting Assistant
                             Attorney General, Civil Division;
                             Leslie McKay, Senior Litigation
                             Counsel, Office of Immigration
                             Litigation; Lisa Morinelli, Trial
                             Attorney, Office of Immigration
                             Litigation, United States
                             Department of Justice, Washington,
                             DC.


    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Ana Alicia Ramirez-Martinez, and her son,

David   Alexander   Reyes-Ramirez,     natives   and   citizens    of

Honduras,    seek   review   of   a   BIA   decision   affirming   an

Immigration   Judge’s   (“IJ”)    denial    of   Ramirez-Martinez’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). In re Ana Alicia

Ramirez-Martinez, David Alexander Reyes-Ramirez, Nos. A 206

781 781/782 (B.I.A. May 1, 2017), aff’g No. A 206 781 781/782

(Immig. Ct. N.Y. City Sept. 16, 2016). We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA. See Xue Hong Yang

v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).
                             2
We review factual findings under the substantial evidence

standard, treating them as “conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.”

8 U.S.C. § 1252(b)(4)(B); see also Paloka v. Holder, 762 F.3d
191, 195 (2d Cir. 2014). We review questions of law de novo.

Paloka, 762 F.3d at 195.

    Ramirez-Martinez        claimed    asylum   and    withholding     of

removal based on her membership in a particular social group,

which she defined as “Honduran single mothers who are small

business owners.”1 In order to demonstrate her eligibility

for asylum and withholding of removal, Ramirez-Martinez had

to “establish that race, religion, nationality, membership in

a particular social group, or political opinion was or w[ould]

be at least one central reason for” her persecution. 8 U.S.C.

§§ 1158(b)(1)(B)(i), 1231(b)(3)(A); Matter of C-T-L-, 25 I.

& N. Dec. 341, 348 (B.I.A. 2010). In order for her group to

constitute   a    particular     social    group,      it   had   to    be

“(1) composed    of    members   who    share   a     common   immutable

characteristic,       (2)   defined     with    particularity,         and

(3) socially distinct within the society in question.” Matter


    1 Ramirez-Martinez also sought relief under the
Convention Against Torture (“CAT”). Because she only
cursorily challenges the denial of that claim, she has
waived that issue on appeal. See Yueqing Zhang v. Gonzales,
426 F.3d 540, 545 n.7 (2d Cir. 2005).
                              3
of M-E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A. 2014); see also

Paloka, 762 F.3d at 196.

      Even assuming arguendo that single mothers who are small

business owners comprise a cognizable group,2 the BIA did not

err   in   denying   Ramirez-Martinez’s   claims   for   asylum   and

withholding of removal because she failed to establish that

a protected ground was a central reason for her past harm or

fear of future harm. She did not assert that the gang members

who threatened her mentioned her status as a woman, single

mother, or small business owner. Rather, Ramirez-Martinez’s

application stated that she feared “crime and delinquency


      2
      We need not decide whether the Board and the IJ provided
adequate reasoning for their conclusion that petitioner’s
proposed social group is not cognizable, because, in any
event, “we can state with confidence that the IJ would adhere
to his decision were the petition remanded.” Xiao Ji Chen v.
U.S. Dep’t of Justice, 434 F.3d 144, 15861 (2d Cir. 2006).
Ramirez-Martinez failed to demonstrate that her proposed
group was socially distinct in Honduran society. Ramirez-
Martinez argues that the fact that women who own small
businesses are targets for violence evinces that they are
recognized as a social group in Honduras. Although
persecutory action toward a group may be a relevant factor in
determining the visibility of a group, when, as here, “the
harm visited upon members of a group is attributable to the
incentives presented to ordinary criminals rather than to
persecution, the scales are tipped away from considering
those people a ‘particular social group’ within the meaning
of the [Immigration and Nationality Act].” Ucelo-Gomez v.
Mukasey, 509 F.3d 70, 73 (2d Cir. 2007). Ramirez-Martinez
also argues that national policies recognize women who own
small businesses, but points only to national policies that
generally   “promote   women’s   economic    development   and
empowerment.” CAR 291.
                              4
that is prevalent” throughout Honduras, and which was “on the

rise because of . . . poverty.” CAR 472. She stated that

“[c]riminals extort law abiding citizens for their money,

which they earn through their hard work.” Id. In addition,

record evidence indicates that gang extortion is common in

Honduras and affects “all sectors of the economy.” CAR 264.

Therefore, there is no evidence that Ramirez-Martinez was

targeted because of her membership in the purported social

group as opposed to her resources. Because a fear of “general

crime conditions” is not a ground for asylum, the BIA did not

err in denying her application. Melgar de Torres v. Reno, 191
F.3d 307, 314 (2d Cir. 1999); see also In re M-E-V-G-, 26 I.

& N. Dec. at 249-51 (“The national community may struggle

with significant societal problems resulting from gangs, but

not all societal problems are bases for asylum.”).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                             5